STEPHENS, Judge,
concurring in result only.
I concur with the majority opinion in result only. I write separately because I believe that the majority opinion’s resolution of Juvenile’s argument regarding the constitutionality of Bond’s second investigatory stop represents a misperception of the evidence before the juvenile court in this case and/or a significant departure from the well-established jurisprudence on investigatory stops.
“The right to be free from unreasonable searches and seizures applies to seizures of the person, including brief investigatory stops.” In re J.L.B.M., 176 N.C. App. 613, 619, 627 S.E.2d 239, 243 (2006) (citation omitted). “An investigatory stop is a brief stop of a suspicious individual in order to determine his identity or to maintain the status quo momentarily while obtaining more information.” State v. White, _ N.C. App. _, __, 712 S.E.2d 921, 925 (2011) (citation, quotation marks, and brackets omitted). As the majority notes, investigatory stops are permitted only where a law enforcement officer has “a reasonable suspicion, based on objective facts, that the individual is involved in criminal activity.” Brown v. Texas, 443 U.S. 47, 51, 61 L. Ed. 2d 357, 362 (1979); see also State v. Barnard, 184 N.C. App. 25, 29, 645 S.E.2d 780, 783 (2007) (“A police officer may effect a brief investigatory seizure of an individual where the officer has reasonable, articulable suspicion that a crime may be underway.”).
An officer has reasonable suspicion if a reasonable, cautious officer, guided by his experience and training, would believe that criminal activity is afoot based on specific and articulable facts, as well as the rational inferences from those facts. ... While something more than a mere hunch is required, the reasonable suspicion standard demands less than probable cause and considerably less than preponderance of the evidence.
State v. Williams, _ N.C. _, _, 726 S.E.2d 161, 167 (2012) (citations and quotation marks omitted).
In conclusion of law 6, the juvenile court concluded that Bond had reasonable and articulable suspicion to stop Juvenile for suspicion of disorderly conduct. In support of this conclusion, the court found that “Juvenile’s abusive and foul language, directed at Sergeant Bond” could *89have fallen under subsection (a)(2) of the disorderly conduct statute. That subsection criminalizes the use of “any utterance, gesture, display^] or abusive language which is intended and plainly likely to provoke violent retaliation and thereby cause a breach of the peace.” N.C. Gen. Stat. § 14-288.4 (2011).
The majority would find the second stop of Juvenile constitutional because “an officer is not precluded from approaching any individual who is standing in public and yelling obscenities as such actions might lead to a breach of the peace.” I believe this reasoning is based upon a critical misapprehension of the law regarding investigatory stops and/or of the evidence before the juvenile court in this case. Bond would certainly have been entitled to conduct an investigatory stop of Juvenile if he had suspected she was engaged in disorderly conduct under section 14-288.4(a)(2). I also wholeheartedly agree with the majority that investigatory stops require a fairly low level of justification. See Williams, _ N.C. at _, 726 S.E.2d at 167 (“While something more than a mere hunch is required, the reasonable suspicion standard demands less than probable cause and considerably less than preponderance of the evidence.”) (citations and quotation marks omitted). However, my review of the court’s order and the hearing transcript reveal that the conclusion that Bond had reasonable and articulable suspicion to stop Juvenile for disorderly conduct is utterly unsupported by the findings of fact or the evidence before the court.
There were material conflicts in the evidence about Juvenile’s remark, “What the fuck, man?”1 Juvenile contended she said it to her friends, while Bond believed Juvenile made the comment to him. The court resolved that conflict, finding that the remark was directed at Bond and was “abusive.” However, there was absolutely no conflict in the evidence about Bond’s reaction to or understanding of the remark or the reason for the investigatory stop: Bond stopped Juvenile because he wanted to talk to her parents about her profane language, not because he suspected her of disorderly conduct.
Bond was clear and specific about the reason he returned to confront Juvenile the second time:
*90At that point I was going to talk to [Juvenile] about her language and the consequences of using that type of language out in public like that. My purpose initially was to actually just get some contact information for her parents from her and, you know, make contact with her parents and explain to her parents the behavior that I witnessed.
In sum, Bond explained, his “initial objective was to get contact information for the parents to explain to them the behavior of the whole encounter.”
Nothing in Bond’s testimony suggests he anticipated any violent reaction to or breach of the peace as a result of Juvenile’s remark. Bond never mentioned that he suspected any crimes were occurring or about to occur in connection with the remark, nor did he express any concern about public disturbances or disorderly conduct.
Indeed, Bond never mentioned disorderly conduct or anything remotely connected to that offense at any point during the hearing. The only use of that term was by the juvenile court in announcing its denial of Juvenile’s motion to suppress in open court:
THE COURT: Thank you. Well, I think the argument that — because a police officer is trained to not respond to. abusive language, therefore, it’s not — doesn’t qualify as essentially disorderly conduct that that fails. That would leave everybody open to just go ahead and say these things and other things to police officers whenever they felt like it. Anyway, I’m going to deny the motion. Back on evidence for the State.
All of the evidence offered at the hearing makes clear that Bond (1) stopped Juvenile the second time to speak to her about her language and (2) did not “believe that criminal activity [wa]s afoot” or about to occur when he heard Juvenile’s remark. See Id. at_, 726 S.E.2d at 167.
As noted supra, Fourth Amendment jurisprudence is similarly clear that, “[a] police officer may effect a brief investigatory seizure of an individual where the officer has reasonable, articulable suspicion that a crime may be underway.” Barnard, 184 N.C. App. at 29, 645 S.E.2d at 783 (emphasis added). This quotation from Barnard and a plain reading of the relevant case law reveal that (1) the officer who performs the investigatory stop must have a reasonable and articulable suspicion (2) of criminal activity (3) at the time of the stop. Here, Bond clearly and repeatedly articulated that, at the time of the stop, he suspected Juvenile *91was essentially being a disrespectful brat and he simply wanted to talk to Juvenile about her profane language and report it to her parents. Being a disrespectful brat and using profanity are not criminal offenses and, in his testimony, Bond appropriately refrained from suggesting he believed otherwise. That the juvenile court, more than nine months after the stop occurred, was able to articulate a hypothetical basis for suspecting criminal activity by Juvenile in connection with her remark is legally irrelevant and of no consequence whatsoever to this Court’s consideration of the constitutionality of Bond’s second stop of Juvenile.
The majority opinion’s holding suggests that an investigatory stop is constitutionally permissible even when a law enforcement officer has no suspicion whatsoever of criminal activity at the time he detains an individual. This holding shifts this Court’s constitutional analysis from a consideration of an officer’s thoughts and perceptions at the time of the stop to a determination of whether the officer, or indeed a court, can come up with a hypothetical suspicion months later that could have served to justify the stop. Perhaps some disreputable law enforcement officers make investigatory stops without reasonable suspicion and later invent such hypothetical, after-the-fact justifications for purposes of their suppression hearing testimony. Here, however, Bond testified clearly and honestly about his reasons for stopping Juvenile the second time and never said he had reasonable suspicion of any criminal activity. The juvenile court essentially responded, “Don’t worry, I have an idea about reasonable suspicion for you.” I cannot agree with the majority that an intrusion into an individual’s constitutional right against unreasonable search and seizure can be based upon a complete and unbridled lack of any evidence of reasonable suspicion, nor can I endorse this dramatic departure from the long-established precedent of this Court, our North Carolina Supreme Court, and the United States Supreme Court.
Conclusion of law 6, that Bond had reasonable articulable suspicion to stop Juvenile for disorderly conduct, is not supported by the evidence before the juvenile court or by its findings of fact. Where “the stop of the juvenile was unreasonable!,]... evidencé obtained as a result of the illegal stop should have been suppressed!.]” In re J.L.B.M., 176 N.C. App. at 623, 627 S.E.2d at 245. Thus, I would reverse the denial of V.C.R.’s motion to suppress the marijuana seized and Juvenile’s statements on this basis. In the absence of this evidence, nothing remains to support Juvenile’s adjudication. Accordingly, I would also vacate the juvenile court’s orders adjudicating V.C.R. delinquent and entering a level 1 disposition.

. This single brief remark was the only conduct by Juvenile. While the majority opinion characterizes Juvenile’s conduct as “scream[ing] an obscenity at [Bond,]” I would observe that the juvenile court found in unchallenged finding of fact 5 that Bond “heard a female voice say” the remark. (Emphasis added). No findings of fact or any of the evidence at the hearing suggested Juvenile screamed anything. Bond never testified that any remark was yelled, shouted, or screamed at him.